Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP 2003/234235) as evidenced by JPS61-83346, JPH05-279970, JPH05-295670 and JPH08-81854. 
Regarding claim 1, Murakami et al. teach a yarn which meets the claimed requirements simultaneously, including a) a main component of the yarn is polylactic acid, b)the yarn is twisted, d) the yarn has a single fiber fineness of 0.5-5 dtex and e) the number of filaments in the yarn is 10 to 400 [Example 1]. Murakami et al. are silent regarding the claimed double torque. However, Murakami et al. teach twist factor of 20-30,000. The present specification teaches that a thermal setting of 60-140 degrees Celsius at 10-240 yields the claimed double torque. 
Murakami et al. are silent regarding the claimed antibacterial electric charge and suppressing proliferation of bacteria by electric charge upon deformation of the yarn. However, as taught in paragraph 0019 of the present specification, polylactic acid generates piezoelectricity as a result of molecular orientation by drawing. Polylactic acid fibers are generally produced by drawing melt spun polylactic acid. The yarn of Murakami is mainly composed of polylactic acid and is a drawn yarn and therefore inherently has the effect of inhibiting bacteria proliferation by electric charge that is generated when the yarn is deformed and can be called an antibacterial electric charge generating yarn. 
Regarding claim 4, Murakami et al. teach a cloth made of the yarn as set forth above. Therefore, the cloth possesses the claime antibacterial property as set forth above. 
Regarding claim 5, Murakami et al. teach the fabric cloth comprises mainly poly L-lactic acid and alternates an S-twisted and Z-twisted yarn wherein both the yarns are arranged so as to be adjacent to each other in the fabric cloth. 
Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP 2003/234235) in view of Zhang (CN106700040) in view of Kurihara et al. (WO 2011034113) in view of Obuchi et al. (JP2001049097).
Regarding claim 2, Murakami et al. teach polylactic acid wherein L-form percentage is 95% and the D-form percentage is 5% by weight and therefore the yarn of Murakami et al. 
Murakami et al. are silent regarding the claimed optical purity. However, Zhang teaches a method of making polylactic acid with improved optical purity including 99% in order to improve heat resistance and moldability. It would have been obvious for one of ordinary skill in the art at the time of the invention to use the polylactic acid of Zhang in Murakami et al. in order to improve heat resistance and moldability and arrive at the claimed invention. The previous combination is silent regarding the claimed carboxyl terminal end groups and boiling shrinkage. However, Kurihara et al. teach polylactic acid with 100% purity a concentration of carboxyl terminal groups in the claimed range and the claimed shrinkage ratio in boiling water in order to retain strength and reduce shrinkage.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed concentration of carboxyl terminal groups and shrinkage ratio in boiling water in order to retain strength and reduce shrinkage and arrive at the claimed invention. The previous combination is silent regarding the claimed crystallization degree. However, Obuchi et al. teach crystallization degree within the claimed range in order to provide adequate strength. It would have been obvious to one of ordinary skill in the art to use the crystallization degree as taught by Obuchi et al. in the previous combination in order to provide adequate strength and arrive at the claimed invention. The previous combination is silent regarding the claimed resistivity. However, given the previous combination teaches such a similar yarn made of such similar materials with such similar properties made by such a similar method, the claimed resistivity is necessarily inherent. 
Regarding claim 7, 
Regarding claim 8, Murakami et al. teach the fabric cloth comprises mainly poly L-lactic acid and alternates an S-twisted and Z-twisted yarn wherein both the yarns are arranged so as to be adjacent to each other in the fabric cloth. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP 2003/234235) in view of Kurihara et al. (WO 2011034113) in view of Obuchi et al. (JP2001049097) in view of Ochi (JP2003293221).
Regarding claim 3, Murakami et al. are silent regarding the claimed boiling shrinkage. However, Kurihara et al. teach the claimed shrinkage ratio in boiling water in order to reduce shrinkage. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed shrinkage ratio in boiling water of Kurihara et al. in Murakami et al. order to reduce shrinkage and arrive at the claimed invention. The previous combination is silent regarding the claimed crystallization degree. However, Obuchi et al. teach crystallization degree within the claimed range in order to provide adequate strength. It would have been obvious to one of ordinary skill in the art to use the crystallization degree as taught by Obuchi et al. in the previous combination in order to provide adequate strength and arrive at the claimed invention. The previous combination is silent regarding the claimed orientation degree and Uster irregularity. However, Ochi et al. teach polylactic acid with the claimed orientation degree and Uster irregularity in order to improve mechanical properties and evenness. It would have been obvious to one of ordinary skill in the art to use the orientation degree and Uster irregularity as taught by Ochi et al. in the previous combination in order to improve mechanical properties and evenness and arrive at the claimed invention. Murakami et al. teach twisting the fibers and then thermally setting the fibers at the claimed temperature. Further as evidenced by JP61-83346, .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP 2003/234235) in view of Zhang (CN106700040) in view of Kurihara et al. (WO 2011034113) in view of Obuchi et al. (JP2001049097) in view of Ochi (JP2003293221).
Regarding claim 6, Murakami et al. and Zhang are silent regarding the claimed boiling shrinkage. However, Kurihara et al. teach the claimed shrinkage ratio in boiling water in order to reduce shrinkage. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed shrinkage ratio in boiling water of Kurihara et al. in the previous combination in order to reduce shrinkage and arrive at the claimed invention. The previous combination is silent regarding the claimed crystallization degree. However, Obuchi et al. teach crystallization degree within the claimed range in order to provide adequate strength. It would have been obvious to one of ordinary skill in the art to use the crystallization degree as taught by Obuchi et al. in the previous combination in order to provide adequate strength and arrive at the claimed invention. The previous combination is silent regarding the claimed orientation degree and Uster irregularity. However, Ochi et al. teach polylactic acid with the claimed orientation degree and Uster irregularity in order to improve mechanical properties and evenness. It would have been obvious to one of ordinary skill in the art to use the orientation degree and Uster irregularity as taught by Ochi et al. in the previous combination in order to improve mechanical properties and evenness and arrive at the claimed invention. Murakami et al. teach twisting the fibers and then thermally setting the fibers at the claimed temperature. Further as evidenced by JP61-83346, JPH05-279970, JPH05-295670 and JPH08-81854, it is known in the art to heat set polyester at 50, 40, 30 and 40 minutes respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789